Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 2-3 are cancelled.
Claims 1 and 4-19 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tomio (JP 2009-301481 – translation) in view of Hoss et al. (U.S. Publication No. 2016/0058996)
As per claim 1, Tomio teaches a medical apparatus comprising:
-circuitry configured to
(Tomio: para. 24); 
-on a basis of a result of the determination (Tomio: para. 24), 
-display notifications of apparatus management information and medical apparatus notification information as a multidimensional code that a camera of an external apparatus is able to read (Tomio: para. 11; para. 27-28; Display a predetermined image generated by the generating unit.), the external apparatus being in a line of sight of the medical apparatus the apparatus management information being used for managing the medical apparatus (Tomio: para. 11; A portable terminal with reading means for reading a predetermined image displayed to recognize information.), the medical apparatus notification information indicating content of a notification in the medical apparatus to be sent to an information processing apparatus by the external apparatus (Tomio: para. 37), the external apparatus being configured to automatically send the medical apparatus notification information to the information processing apparatus (Tomio: para. 37-40); and
-on condition that the state is the error notification state in which a malfunction of the medical apparatus has occurred, the apparatus management information and medical apparatus notification information in the multidimensional code includes error information regarding the medical apparatus (Tomio: para. 12; para. 15; para. 27; Encording in a 2-d contents of the abnormal state of the medical diagnostic apparatus.),
-wherein, on condition that the state is the error notification state, information from the information processing apparatus regarding how to handle the malfunction is displayed on the (Tomio: para. 15; Identifying an abnormal state and displaying a method for coping with the cause on a portable terminal.).
	Tomio does not explicitly teach the following, however, Hoss teaches -on a basis of a result of the determination:
-on condition that the state is the current notification state, the apparatus management information and medical apparatus notification information in the multidimensional code includes the current state information regarding the medical apparatus (Hoss: claims 4-5; A dynamically generated 2-D code encoded with status information is presented.).
The sole difference between Tomio and the claimed subject matter is that Tomio does not disclose providing a multidimensional code including current state information.  Hoss shows that substitution teaching.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the multidimensional code including current state information of Hoss for the content of the multidimensional code of Tomio.  Thus, the simple substitution of one known element for another produces a predictable result rendering the claim obvious.
As per claim 4, the apparatus of claim 1 is as described.  Tomio further teaches wherein the circuitry is further configured to display the apparatus management information and the medical apparatus notification information on a display screen (Tomio: para. 11; Display unit).
As per claim 5, the apparatus of claim 1 is as described.  Tomio further teaches wherein the circuitry is further configured to provide the notifications of the apparatus management information and the medical apparatus notification information by one-way communication (Tomio: para. 14; para. 32-33; Display a message indicating occurrence of an abnormal state and a 2-D code.).
As per claim 6, the apparatus of claim 5 is described.  Tomio does not explicitly teach the following, however, Hoss teaches wherein the circuitry is further configured to provide notifications by outputting a signal obtained by modulating the apparatus management information and the medical apparatus notification information through a sound output device (Hoss: para. 66).
One of ordinary skill in the art would have recognized that applying the known technique of Hoss would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Hoss to the teachings of Tomio would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying sound alert to Tomio teaching messaging notification regarding the function of the medical apparatus would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system that is capable of providing timely maintenance to medical equipment and therefore, does not delay in treating patients.
Claim 8 recites substantially similar limitations as those already addressed in claim 1, and, as such, are rejected for similar reasons as given above.
As per claim 9, the apparatus of claim 8 is as described.  Tomio further teaches wherein the circuitry is further configured to add additional information to the transmission information (Tomio: para. 33).
As per claim 10, the apparatus of claim 8 is as described.  Tomio further teaches wherein the circuitry is further configured to:
(Tomio: para. 41),
-include, in the transmission information a result of the analysis of the acquired medical apparatus notification information (Tomio: para. 41).
As per claim 11, the apparatus of claim 10 is as described.  Tomio further teaches wherein the circuitry is further configured to: provide a notification of information based on the result of the analysis of the acquired medical apparatus notification information (Tomio: para. 66).
As per claim 12, the apparatus of claim 8 is as described.  Tomio further teaches wherein the circuitry is further configured to: provide a notification of response information indicating a response to the transmission information from the predetermined transmission destination (Tomio: para. 77).
As per claim 13, the apparatus of claim 8 is as described.  Tomio further teaches wherein information based on the medical apparatus notification information included in the transmission information is the acquired medical apparatus notification information (Tomio: para. 31).
Claim 14 recites substantially similar limitations as those already addressed in claim 1, and, as such, are rejected for similar reasons as given above.
As per claim 15, the system of claim 14 is as described.  Tomio further teaches wherein the third circuitry is further configured to transmit response information corresponding to performed processing to the first information processing apparatus (Tomio: para. 33).
As per claim 16, the system of claim 14 is as described.  Tomio further teaches wherein the second information processing apparatus is remote from the first information processing apparatus and the medical apparatus (Tomio: para. 11)
As per claim 17, the system of claim 14 is as described.  Tomio further teaches wherein the first information processing apparatus is in one-way communication with the medical apparatus (Tomio: para. 14; para. 32-33).
As per claim 18, the system of claim 14 is as described.  Tomio further teaches wherein the first circuitry is further configured to display notifications of apparatus management information and medical apparatus notification information on the medical apparatus to be input to the first information processing apparatus (Tomio: para. 77).
As per claim 19, the system of claim 14 is as described.  Tomio further teaches wherein the second circuitry is further configured to capture an image of the notifications of apparatus management information and medical apparatus notification information (Tomio: para. 31).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tomio (JP 2009-301481 – translation) in view of Hoss et al. (U.S. Publication No. 2016/0058996) and further in view of Grimley et al. (U.S. Publication No. 2015/0178457).
As per claim 7, the apparatus of claim 1 is as described.  Cork and Hoss do not explicitly teach the following, however, Grimley further teaches wherein the circuitry is further configured to encrypt one or both the apparatus management information and the medical apparatus notification information (Grimley: para. 77).
One of ordinary skill in the art would have recognized that applying the known technique of Grimley would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Grimley to the teachings of Tomio and Hoss would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  .
Response to Arguments
Applicant's arguments filed for claims 1 and 4-19 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argues that while a single multidimensional code is displayed, this code contains different information depending on the state and the prior arts fail to teach determining a state is a target of a notification.  Examiner states that Applicant first stated that a single code is displayed with different information and also argues that it fails to teach displaying a different code as the multidimensional code based on current state information.  Examiner is confused by the Applicant’s arguments and fails to understand which is true from the following: single code with different information or different codes with different information?  Examiner states that according to the claimed limitation Tomio teaches the abnormal state detection unit supplying the generated abnormality occurrence trigger to the processing control unit, which supplies the information to the two-dimensional code generation unit to generate a 2-d code including the error information; therefore, teaching “determine a state that is a target of a notification,” the state being an error notification state.  Examiner states that while Tomio teaches producing a 2-d code for an error, it has capabilities of generating a QR code based on a state, and Hoss teaches specific information regarding a different state of the machine. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626